DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Claims 10-13 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/12/2021.
Status of the Application
The status of the claims stands as follows:
Pending claims: 1-13 and 15-17
Withdrawn claims: 10-13 and 15
Previously cancelled claims: 14
Newly cancelled claims: None
Amended claims: None
New claims: None
Claims currently under consideration: 1-9, 16, and 17
Currently rejected claims: 1-9, 16, and 17
Allowed claims: None

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 9 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation “less than 0.90”, and the claim also recites “preferably of less 0.80” which is the narrower statement of the range/limitation. . The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Higgins (U.S. 2011/0281015 A1) in view of Aronson et al. (U.S. 2005/0271790 A1) and Roney et al. (U.S. 2008/0233238 A1).
Regarding claim 1, Higgins discloses an oil-continuous composition ([0013]) comprising at least 30 wt.% of a structured continuous oil phase ([0030], [0039) and less than 10 wt.% water ([0025]), the oil phase comprising (i) 96-99 wt.% fat having a solid content of about 5-20% by weight ([0030]) and a liquid content of about 70-90% by weight ([0039]) at 20°C ([0015], [0017]-[0019]), and (ii) 0.3-8% wt.% cell wall material relative to the amount of liquid oil ([0027]).
Higgins does not disclose the cell wall material as being particulate anhydrous non-defibrillated material from carrot parenchymal tissue or as having a particle size of 25-500 µm.
However, Aronson et al. discloses a composition comprising primarily oil that additionally comprises 1-30% by weight of highly refined cellulose fiber ([0011]) that may be produced from carrot parenchymal tissue ([0015]-[0016]). Roney et al. discloses an anhydrous ([0015]) non-defibrillated carrot fiber product ([0007], [0050]-[0108], where no process step is apparent that would cause defibrillation) having an average particle size of less than about 100 µm ([0016]).
It would have been obvious to one having ordinary skill in the art to produce the composition of Higgins with a particulate anhydrous non-defibrillated material from carrot parenchymal tissue. First, Higgins teaches that the cellulose fibers may be obtained from plant sources or algal sources ([0026]). Though the reference lists a few specific sources, it specifically indicates that suitable cellulose sources are not limited to those sources ([0026]). As such, a skilled practitioner would be motivated to consult additional references for additional instruction related to suitable cellulose sources. Since Aronson et al. teaches a similar type of product comprising primarily oil with added cellulose fiber ([0011]), wherein the cellulose fiber may be produced from carrot parenchymal tissue ([0015]-[0016]), a skilled practitioner would find the provision of cellulose fiber material for the method of Higgins from carrot parenchymal tissue to be obvious. Also, Aronson et al. indicates that the material may be milled ([0033]) but does not indicate the degree to which such milling should occur. A practitioner would thus be motivated to consult Roney et al. for further teaching regarding to processing of such carrot material. Since Roney et al. teaches an anhydrous non-defibrillated carrot fiber product having an average particle size of less than about 100 µm that would be suited for use as the material of Aronson et al. or Higgins, its incorporation into Higgins as the cellulosic fiber material would be obvious. As such, the incorporation of particulate anhydrous non-defibrillated cell wall material from carrot parenchymal tissue having a particle size of 25-500 µm would be obvious.
As for claim 2, Higgins discloses the composition is not a liquid at 20°C ([0007], [0015]).
As for claim 3, Higgins indicates that the cellulosic material aids in structuring the composition ([0024]). Such a composition would be expected to be a solid at a temperature that would otherwise be considered the melting temperature of the fat, which renders the claimed limitation that the composition is not liquid at the melting temperature of the fat contained therein obvious.
As for claim 4, Higgins discloses the composition is not a liquid at 20°C ([0007], [0015]) and the fat contained therein was a solid fat content at 20°C of at least 5% ([0030]).
As for claim 5, Higgins does not specifically teach the claimed shear storage modulus but does indicate that hardness may be optimized by manipulating various parameters during mixing ([0054]). A skilled practitioner would find the claimed minimum threshold of shear storage modulus at 20°C of at least 5,000 Pa to be obvious where the optimization of hardness as desired is considered to be instructive as related to achieving relatively high shear storage modulus values, especially where claim 1 only requires a minimum of 30 wt.% of the composition to comprise the oil phase and 70 wt.% of the composition may be any other component that could further manipulate the shear storage modulus.
As for claim 6, Higgins discloses the oil phase as containing not more than 6 wt.% of the cell wall material ([0027]).
As for claim 7, Higgins discloses the composition consists of the structured continuous oil phase ([0013], [0025]).
As for claim 8, Higgins discloses an embodiment of the composition that contains 30-90 wt% of the structured continuous oil phase and 10-70 wt.% of solid salt particles ([0127], comprising 9.46% salt combined with the shortening), where conventional salt particles are known to have a particle size in the range of 0.1-10 mm. 
As for claim 9, Roney et al. discloses the removal of water-soluble components via washing ([0095]-[0096]), as well as treating the material with a pectinase ([0018]). The present specification indicates that the claimed galacturonic acid to glucose molar ratio of less than 0.90 is achieved washing the material to remove water-soluble components, such as pectin (p. 4, ll. 19-22). Since the method of Roney et al. similarly involves washing of the material to remove water-soluble components, and further includes treatment of the material with pectinase that would additionally be expected to minimize the pectin content, the material of Roney et al. would have a molar ratio of galacturonic acid to glucose of less than 0.90, since the prior art method is substantially identical to that described in the present specification in terms of how the claimed molar ratio is achieved. MPEP 2112.01 I (“Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”).
As for claim 16, Higgins discloses the oil phase as containing not more than 4 wt.% of the cell wall material ([0027]).
As for claim 17, Roney et al. discloses the removal of water-soluble components via washing ([0095]-[0096]), as well as treating the material with a pectinase ([0018]). The present specification indicates that the claimed galacturonic acid to glucose molar ratio of less than 0.80 is achieved washing the material to remove water-soluble components, such as pectin (p. 4, ll. 19-22). Since the method of Roney et al. similarly involves washing of the material to remove water-soluble components, and further includes treatment of the material with pectinase that would additionally be expected to minimize the pectin content, the material of Roney et al. would have a molar ratio of galacturonic acid to glucose of less than 0.80, since the prior art method is substantially identical to that described in the present specification in terms of how the claimed molar ratio is achieved. MPEP 2112.01 I (“Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 16, and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 15, and 16 of co-pending Application No.16/470,282. Although the claims at issue are not identical, they are not patentably distinct from each other because present claim 1 merely requires carrot instead of plant parenchymal tissue and requires a broader range of 0.3-8% by weight of the liquid oil. Both of the differing limitations in the present claim would be obvious in light of those of the ‘282 application due to overlapping in scope. The remaining dependent claims would all be obvious in light of the corresponding claims in the ‘282 application due to being identical or overlapping in scope.
Claims 1-9, 16, and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 15, and 16 of co-pending Application No. 16/470,984. Although the claims at issue are not identical, they are not patentably distinct from each other because present claim 1 requires carrot instead of plant parenchymal tissue, requires a narrower range of 0.3-8% by weight of the liquid oil. Both of the noted differing limitations in the present claim would be obvious in light of those of the ‘984 application due to overlapping in scope. The additional limitation in the ‘984 pertaining to the water content in the dispersed phase does not affect the determination that the claimed composition would be obvious in light of the claimed composition in the co-pending application. Also, the claimed concentration of water touches the claimed range of the dispersed aqueous phase at 10%, such that the claimed range would be obvious. The remaining dependent claims would all be obvious in light of the corresponding claims in the ‘984 application due to being identical or overlapping in scope.
Claims 1-9, 16, and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 16, and 17 of co-pending Application No. 16/471,574. Although the claims at issue are not identical, they are not patentably distinct from each other because present claim 1 merely requires carrot instead of aubergine parenchymal tissue, where the substitution of one vegetable in place of another would be obvious to the extent that the cellulosic material would be expected to perform at comparably at least to some degree. The remaining dependent claims would all be obvious in light of the corresponding claims in the ‘574 application due to being identical or overlapping in scope.
These are provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793